Appeal (transferred to this court by order of the Appellate Division, Second Department) from a judgment of the Supreme Court (Hickman, J.), entered June 13, 1989 in Orange County, upon a verdict rendered in favor of plaintiffs.
We reject plaintiffs’ claim that the jury’s award of damages for pain and suffering in this personal injury action was inadequate and contrary to the weight of the evidence. Medical testimony to the effect that the injured ankle after surgery was in "good alignment” with a "good range of motion” more than justified the jury’s award. Although another jury may have appraised the damages at a higher amount, we cannot say as a matter of law that the verdict was so inadequate (see, Shapp v Simmons, 31 AD2d 666) as to have deviated materially from what would be reasonable compensation (see, Robert v Long Is. R. R. Co., 161 AD2d 346).
Judgment affirmed, with costs.
Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Levine, JJ., concur.